Opinion issued August 1, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00523-CV
____________

JAMES EDWARD LEWIS, Appellant

V.

TOMMY THOMAS, SHERIFF, Appellee



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2001-12702



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a judgment signed on April 2, 2002.  The notice of appeal was filed on May 17, 2002. 
	On June 26, 2002, the Court notified appellant that the clerk with responsibility
for preparing the record had informed the Court that appellant had not made
arrangements to pay for the record.  The Court notified appellant that  unless within
15 days of the date of the notice, he made arrangements to pay for the record and
provided the Court with proof of payment, his appeal was subject to dismissal for
want of prosecution.
	To date, appellant has not provided the Court with proof that he has paid for
the record or made arrangements to do so.
	Accordingly, appellants' appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b); 42.3(b),(c). 
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.